DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This OA is in response to the amendment filled on 8/18/2022 that has been entered, wherein claims 1-6, 8, 11-19 and 21-30 are pending, claims 7, 9, 10, 20 and 31-34 are canceled and claims 3, 16 and 25 are withdrawn.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/18/2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, 8, 11-15, 19, 21-24 and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Kong et al. (US 2017/0082900 A1) of record in view of Huang et al. (US 2013/0168704 A1) both of record.
Regarding claim 1, Kong teaches a display device(Fig. 13) comprising: 
a substrate(110) including a display area(not illustrated, display pixel area,  ¶0113) and a peripheral area(Fig. 13) adjacent to the display area(not illustrated, display pixel area,  ¶0113); 
a first insulating layer(160, ¶0125) disposed over the peripheral area(Fig. 13) of the substrate(110) and including: 
a first side surface portion(please see examiner annotated Fig. 13) including a side surface aligned with a side surface(110a, ¶0115) of the substrate(110); 
a second side surface portion(please see examiner annotated Fig. 13) spaced apart from the first side surface portion and including a side surface aligned with the side surface(110a, ¶0115) of the substrate(110); and 
at least one recess portion(166, ¶0125) between the first side surface portion and the second side surface portion; and 
a first pad(170, ¶0126) disposed on the first insulating layer(160, ¶0125), extending to an edge(111, ¶0134) of the substrate(110), and filling the at least one recess portion(166, ¶0125), the first pad(170, ¶0126) including an outermost front end surface(170a, ¶0123) that faces away from the display area(not illustrated, display pixel area,  ¶0113) and is aligned with the side surface(110a, ¶0115) of the substrate(110).


    PNG
    media_image1.png
    559
    649
    media_image1.png
    Greyscale

The embodiment of Fig. 13 of Kong is silent in regards to the first insulating layer(160, ¶0125) comprises a plurality of through holes extending in a direction perpendicular to the substrate(110), each of the at least one recess portion(166, ¶0125) having a shape of a part of a through hole extending in the direction perpendicular to the substrate(110).

The embodiment to Fig. 16 of Kong teaches the first insulating layer(160, ¶0134) comprises a plurality of through holes(161, 162, ¶0101) extending in a direction perpendicular to the substrate(110) and each of the at least one recess portion(166, ¶0125) having a shape(rectangular)  of a part of a through hole(161, 162, ¶0101) extending in the direction perpendicular to the substrate(110). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Fig. 13 of Kong, so that the first insulating layer comprises a plurality of through holes extending in a direction perpendicular to the substrate, and each of the at least one recess portion having a shape of a part of a through hole extending in the direction perpendicular to the substrate, as taught by the embodiment of Fig. 16 of Kong, so that the resistance of the signal line may be reduced, and thus, a line image defect generated when driving the display panel may be reduced or avoided(¶0136).

The embodiments of Figs. 13 and 16 of Kong are silent in regards to first pad(170, ¶0126) completely filling the at least one recess portion(166, ¶0125).

Huang teaches a display device(Fig. 7) wherein the first pad(38, ¶0019) completely filling the at least one recess portion(32, ¶0019). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kong, so that first pad completely filling the at least one recess portion, as taught by Huang, so that the photolithography-and-etching process (PEP) use to make the first pad can be used to make other additional display components such as electrode lines and electrodes(¶0019) thereby reducing mask process times to make the production convenient and reducing the defect generating rate so that yield is increased(¶0005).

Regarding claim 2, Kong teaches the display device of claim 1. 
The embodiment of Fig. 13 of Kong is silent in regards to the first pad(170, ¶0126) completely fills at least one of the plurality of through holes.

The embodiment to Fig. 16 of Kong teaches the first pad(170/173 ¶0134) fills the plurality of through holes(161, 162, ¶0101). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Fig. 13 of Kong, so that the first pad fills the plurality of through holes, as taught by the embodiment of Fig. 16 of Kong, so that the resistance of the signal line may be reduced, and thus, a line image defect generated when driving the display panel may be reduced or avoided(¶0136).

The embodiments of Figs. 13 and 16 of Kong are silent in regards to the first pad(170, ¶0126) completely fills at least one of the plurality of through holes.

Huang teaches a display device(Fig. 7) wherein the first pad(38, ¶0019) completely fills at least one of the plurality of through holes(32, ¶0019). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kong, so that first pad completely fills at least one of the plurality of through holes, as taught by Huang, so that the photolithography-and-etching process (PEP) use to make the first pad can be used to make other additional display components such as electrode lines and electrodes(¶0019) thereby reducing mask process times to make the production convenient and reducing the defect generating rate so that yield is increased(¶0005).

Regarding claim 6, Kong teaches the display device of claim 2. 
The embodiment of Fig. 13 of Kong is silent in regards the plurality of through holes are arranged such that a virtual plane, which is parallel to the side surface(110a, ¶0115) of the substrate(110), passes through at least one of the plurality of through holes.

The embodiment to Fig. 16 of Kong teaches the plurality of through holes(161, 162, ¶0101) are arranged such that a virtual plane(virtual plane parallel to 110a), which is parallel to the side surface(110a, ¶0115) of the substrate(110), passes through at least one of the plurality of through holes. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Fig. 13 of Kong, so that the plurality of through holes are arranged such that a virtual plane, which is parallel to the side surface of the substrate, passes through at least one of the plurality of through holes, as taught by the embodiment of Fig. 16 of Kong, so that the resistance of the signal line may be reduced, and thus, a line image defect generated when driving the display panel may be reduced or avoided(¶0136).

Regarding claim 8 Kong teaches the display device of claim 1, wherein the first insulating layer(160, ¶0125) comprises a third side surface portion(please see examiner annotated Fig. 13) between the first side surface portion and the second side surface portion, the third side surface portion including a side surface aligned with the side surface(110a, ¶0115) of the substrate(110), and 
the at least one recess portion(166, ¶0125) comprises:
 a first recess portion(left 166, ¶0125) between the first side surface portion and the third side surface portion, and 
a second recess portion(right 166, ¶0125) between the second side surface portion and the third side surface portion.

Regarding claim 11, Kong teaches the display device of claim 1, comprising a second pad(130, ¶0125) disposed between the substrate(110) and the first pad(170, ¶0126), contacting the first pad(170, ¶0126), and including a outermost front end surface(130a, ¶0123) aligned with the side surface(110a, ¶0115) of the substrate(110).

Regarding claim 12, Kong teaches the display device of claim 11, wherein the first insulating layer(160, ¶0125) is disposed between the first pad(170, ¶0126) and the second pad(130, ¶0125) and covering side edges of the second pad(130, ¶0125) connected to the outermost front end surface(130a, ¶0123) of the second pad(130, ¶0125).

Regarding claim 13, Kong teaches the display device of claim 11.
The embodiment of Fig. 13 of Kong is silent in regards to a third pad disposed below the second pad(130, ¶0125); and a second insulating layer disposed between the third pad and the second pad(130, ¶0125).

The embodiment to Fig. 16 of Kong teaches a third pad(130, ¶0134) disposed below the second pad(150, ¶0134); and a second insulating layer(168, ¶0099) disposed between the third pad(130, ¶0134) and the second pad(150, ¶0134). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Fig. 13 of Kong, to include a third pad disposed below the second pad; and a second insulating layer disposed between the third pad and the second pad, as taught by the embodiment of Fig. 16 of Kong, so that the resistance of the signal line may be reduced, and thus, a line image defect generated when driving the display panel may be reduced or avoided(¶0136).

Regarding claim 14, Kong teaches a display device(Fig. 13) comprising: 
a substrate(110) including a display area(not illustrated, display pixel area,  ¶0113) and a peripheral area(Fig. 13) adjacent to the display area(not illustrated, display pixel area,  ¶0113); 
a first insulating layer(160, ¶0125) disposed over the peripheral area(Fig. 13) of the substrate(110) and including at least one recess portion(166, ¶0125) in a side surface of the first insulating layer(160, ¶0125), wherein a portion of the side surface of the first insulating layer(160, ¶0125) other than another portion of the side surface where the at least one recess portion(166, ¶0125) is disposed is aligned with the side surface(110a, ¶0115) of the substrate(110); and 
a first pad(170, ¶0126) disposed on the first insulating layer(160, ¶0125), extending to an edge(111, ¶0134) of the substrate(110), and filling the at least one recess portion(166, ¶0125), the first pad(170, ¶0126) including an outermost front end surface(170a, ¶0123) that faces away from the display area(not illustrated, display pixel area,  ¶0113) aligned with the side surface(110a, ¶0115) of the substrate(110).

The embodiment of Fig. 13 of Kong is silent in regards to the first insulating layer(160, ¶0125) comprises a plurality of through holes extending in a direction perpendicular to the substrate(110), each of the at least one recess portion(166, ¶0125) having a shape of a part of a through hole extending in the direction perpendicular to the substrate(110).

The embodiment to Fig. 16 of Kong teaches the first insulating layer(160, ¶0134) comprises a plurality of through holes(161, 162, ¶0101) extending in a direction perpendicular to the substrate(110) and each of the at least one recess portion(166, ¶0125) having a shape(rectangular)  of a part of a through hole(161, 162, ¶0101) extending in the direction perpendicular to the substrate(110). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Fig. 13 of Kong, so that the first insulating layer comprises a plurality of through holes extending in a direction perpendicular to the substrate, and each of the at least one recess portion having a shape of a part of a through hole extending in the direction perpendicular to the substrate, as taught by the embodiment of Fig. 16 of Kong, so that the resistance of the signal line may be reduced, and thus, a line image defect generated when driving the display panel may be reduced or avoided(¶0136).

The embodiments of Figs. 13 and 16 of Kong are silent in regards to first pad(170, ¶0126) completely filling the at least one recess portion(166, ¶0125).

Huang teaches a display device(Fig. 7) wherein the first pad(38, ¶0019) completely filling the at least one recess portion(32, ¶0019). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kong, so that first pad completely filling the at least one recess portion, as taught by Huang, so that the photolithography-and-etching process (PEP) use to make the first pad can be used to make other additional display components such as electrode lines and electrodes(¶0019) thereby reducing mask process times to make the production convenient and reducing the defect generating rate so that yield is increased(¶0005).

Regarding claim 15, Kong teaches the display device of claim 14.
The embodiment of Fig. 13 of Kong is silent in regards to the first pad(170, ¶0126) completely fills at least one of the plurality of through holes.

The embodiment to Fig. 16 of Kong teaches the first pad(170/173 ¶0134) fills the plurality of through holes(161, 162, ¶0101). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Fig. 13 of Kong, so that the first pad fills the plurality of through holes, as taught by the embodiment of Fig. 16 of Kong, so that the resistance of the signal line may be reduced, and thus, a line image defect generated when driving the display panel may be reduced or avoided(¶0136).

The embodiments of Figs. 13 and 16 of Kong are silent in regards to the first pad(170, ¶0126) completely fills at least one of the plurality of through holes.

Huang teaches a display device(Fig. 7) wherein the first pad(38, ¶0019) completely fills at least one of the plurality of through holes(32, ¶0019). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kong, so that first pad completely fills at least one of the plurality of through holes, as taught by Huang, so that the photolithography-and-etching process (PEP) use to make the first pad can be used to make other additional display components such as electrode lines and electrodes(¶0019) thereby reducing mask process times to make the production convenient and reducing the defect generating rate so that yield is increased(¶0005).

Regarding claim 19, Kong teaches the display device of claim 15.
The embodiment of Fig. 13 of Kong is silent in regards the plurality of through holes are arranged such that a virtual plane, which is parallel to the side surface(110a, ¶0115) of the substrate(110), passes through at least one of the plurality of through holes.

The embodiment to Fig. 16 of Kong teaches the plurality of through holes(161, 162, ¶0101) are arranged such that a virtual plane(virtual plane parallel to 110a), which is parallel to the side surface(110a, ¶0115) of the substrate(110), passes through at least one of the plurality of through holes. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Fig. 13 of Kong, so that the plurality of through holes are arranged such that a virtual plane, which is parallel to the side surface of the substrate, passes through at least one of the plurality of through holes, as taught by the embodiment of Fig. 16 of Kong, so that the resistance of the signal line may be reduced, and thus, a line image defect generated when driving the display panel may be reduced or avoided(¶0136).

Regarding claim 21, Kong teaches the display device of claim 14, comprising a second pad(130, ¶0125) disposed between the substrate(110) and the first pad(170, ¶0126), contacting the first pad(170, ¶0126), and including a outermost front end surface(130a, ¶0123) aligned with the side surface(110a, ¶0115) of the substrate(110).

Regarding claim 22, Kong teaches the display device of claim 21, wherein the first insulating layer(160, ¶0125) is disposed between the first pad(170, ¶0126) and the second pad(130, ¶0125) and covering side edges of the second pad(130, ¶0125) connected to the outermost front end surface(130a, ¶0123) of the second pad(130, ¶0125).

Regarding claim 23, Kong teaches the display device of claim 21.  

The embodiment of Fig. 13 of Kong is silent in regards to third pad disposed below the second pad(130, ¶0125); and 
a second insulating layer disposed between the third pad and the second pad(130, ¶0125).

The embodiment to Fig. 16 of Kong teaches a third pad(130, ¶0134) disposed below the second pad(150, ¶0134); and a second insulating layer(168, ¶0099) disposed between the third pad(130, ¶0134) and the second pad(150, ¶0134). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Fig. 13 of Kong, to include a third pad disposed below the second pad; and a second insulating layer disposed between the third pad and the second pad, as taught by the embodiment of Fig. 16 of Kong, so that the resistance of the signal line may be reduced, and thus, a line image defect generated when driving the display panel may be reduced or avoided(¶0136).

Regarding claim 24, Kong teaches the display device(Fig. 13) comprising: 
a substrate(110) including a display area(not illustrated, display pixel area,  ¶0113) and a peripheral area(Fig. 13) adjacent to the display area(not illustrated, display pixel area,  ¶0113); 
a first insulating layer(160, ¶0125) disposed over the peripheral area(Fig. 13) of the substrate(110) and including: 
a first side surface portion(please see examiner annotated Fig. 13) including a side surface aligned with a side surface(110a, ¶0115) of the substrate(110); 
a second side surface portion(please see examiner annotated Fig. 13) spaced apart from the first side surface portion and including a side surface aligned with the side surface(110a, ¶0115) of the substrate(110); 
at least one recess portion(166, ¶0125) between the first side surface portion and the second side surface portion; and 
a plurality of first pads(170, ¶0126) disposed on the first insulating layer(160, ¶0125) and spaced apart from each other, the plurality of first pads(170, ¶0126) filling the at least one recess portion(166, ¶0125) and at least a part of the plurality of through holes; and 
a second pad(130, ¶0125) disposed between the substrate(110) and the plurality of first pads(170, ¶0126), contacting the plurality of first pads(170, ¶0126), and including an outermost front end surface(170a, ¶0123) aligned with the side surface(110a, ¶0115) of the substrate(110), 
wherein at least a part of the plurality of first pads(170, ¶0126) includes an outermost front end surface(170a, ¶0123) aligned with the side surface(110a, ¶0115) of the substrate(110).

The embodiment of Fig. 13 of Kong is silent in regards to the first insulating layer(160, ¶0125) including a plurality of through holes extending in a direction perpendicular to the substrate(110), each of the at least one recess portion(166, ¶0125) having a shape of a part of a through hole extending in the direction perpendicular to the substrate(110).

The embodiment to Fig. 16 of Kong teaches the first insulating layer(160, ¶0134) including a plurality of through holes(161, 162, ¶0101) extending in a direction perpendicular to the substrate(110) and each of the at least one recess portion(166, ¶0125) having a shape(rectangular)  of a part of a through hole(161, 162, ¶0101) extending in the direction perpendicular to the substrate(110). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Fig. 13 of Kong, so that the first insulating layer includes a plurality of through holes extending in a direction perpendicular to the substrate, and each of the at least one recess portion having a shape of a part of a through hole extending in the direction perpendicular to the substrate, as taught by the embodiment of Fig. 16 of Kong, so that the resistance of the signal line may be reduced, and thus, a line image defect generated when driving the display panel may be reduced or avoided(¶0136).

The embodiments of Figs. 13 and 16 of Kong are silent in regards to first pad(170, ¶0126) completely filling the at least one recess portion(166, ¶0125).

The embodiments of Figs. 13 and 16 of Kong are silent in regards to the first pad(170, ¶0126) completely filling at least one of the plurality of through holes.

Huang teaches a display device(Fig. 7) wherein the first pad(38, ¶0019) completely fills at least one of the plurality of through holes(32, ¶0019). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kong, so that first pad completely fills at least one of the plurality of through holes, as taught by Huang, so that the photolithography-and-etching process (PEP) use to make the first pad can be used to make other additional display components such as electrode lines and electrodes(¶0019) thereby reducing mask process times to make the production convenient and reducing the defect generating rate so that yield is increased(¶0005).

Regarding claim 28, Kong teaches the display device of claim 24.
The embodiment of Fig. 13 of Kong is silent in regards the plurality of through holes are arranged such that a virtual plane, which is parallel to the side surface(110a, ¶0115) of the substrate(110), passes through at least one of the plurality of through holes.

The embodiment to Fig. 16 of Kong teaches the plurality of through holes(161, 162, ¶0101) are arranged such that a virtual plane(virtual plane parallel to 110a), which is parallel to the side surface(110a, ¶0115) of the substrate(110), passes through at least one of the plurality of through holes. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Fig. 13 of Kong, so that the plurality of through holes are arranged such that a virtual plane, which is parallel to the side surface of the substrate, passes through at least one of the plurality of through holes, as taught by the embodiment of Fig. 16 of Kong, so that the resistance of the signal line may be reduced, and thus, a line image defect generated when driving the display panel may be reduced or avoided(¶0136).

Regarding claim 29, Kong teaches the display device of claim 24, wherein the first insulating layer(160, ¶0125) covers side edges of the second pad(130, ¶0125) connected to the outermost front end surface(130a, ¶0123) of the second pad(130, ¶0125).

Regarding claim 30, Kong teaches the display device of claim 24. 
The embodiment of Fig. 13 of Kong is silent in regards to a third pad disposed below the second pad(130, ¶0125); and a second insulating layer disposed between the third pad and the second pad(130, ¶0125).

The embodiment to Fig. 16 of Kong teaches a third pad(130, ¶0134) disposed below the second pad(150, ¶0134); and a second insulating layer(168, ¶0099) disposed between the third pad(130, ¶0134) and the second pad(150, ¶0134). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Fig. 13 of Kong, to include a third pad disposed below the second pad; and a second insulating layer disposed between the third pad and the second pad, as taught by the embodiment of Fig. 16 of Kong, so that the resistance of the signal line may be reduced, and thus, a line image defect generated when driving the display panel may be reduced or avoided(¶0136).
Claims 5, 17-18 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Kong et al. (US 2017/0082900 A1) and Huang et al. (US 2013/0168704 A1) as applied to claims 2, 15 and 24 above, further in view of Hwang et al. (US 2016/0100483 A1) all of record.
Regarding claims 5, Kong, in view of Huang, teaches the display device of claim 2, but is silent in regards to the plurality of through holes are arranged such that a virtual straight line, which is parallel to an upper surface of the substrate(110) and passes through the first pad(170, ¶0126), passes through at least one of the plurality of through holes.

Hwang teaches a display device(Fig. 13A) wherein the plurality of through holes(CH1, CH2, ¶0125) are arranged such that a virtual straight line(please see examiner annotated Fig. 13A), which is parallel to an upper surface of the substrate(248) and passes through the first pad(270, ¶0127), passes through at least one of the plurality of through holes(CH1, CH2, ¶0125). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kong, so that the plurality of through holes are arranged such that a virtual straight line, which is parallel to an upper surface of the substrate and passes through the first pad, passes through at least one of the plurality of through holes, as taught by Hwang, so that the through holes are fully separated with each other, thereby ensuring a sufficient design margin(¶0126).

    PNG
    media_image2.png
    480
    565
    media_image2.png
    Greyscale

Regarding claim 17, Kong, in view of Huang, teaches the display device of claim 15, wherein the first pad(170, ¶0126) has a shape extending along a long axis of the first pad(170, ¶0126). 

Kong and Huang are silent in regards to the plurality of through holes are arranged in a zigzag pattern in a direction perpendicular to the long axis of the first pad(170, ¶0126).

Hwang teaches a display device(Fig. 13A) wherein the plurality of through holes(CH1, CH2, ¶0125) are arranged in a zigzag pattern(¶0125) in a direction perpendicular to the long axis of the first pad(270, ¶0127). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kong, so that the plurality of through holes are arranged in a zigzag pattern in a direction perpendicular to the long axis of the first pad, as taught by Hwang, so that the through holes are fully separated with each other, thereby ensuring a sufficient design margin(¶0126).

Regarding claim 18, Kong, in view of Huang, teaches the display device of claim 15, but is silent in regards to the plurality of through holes are arranged such that a virtual straight line, which is parallel to an upper surface of the substrate(110) and passes through the first pad(170, ¶0126), passes through at least one of the plurality of through holes.

Hwang teaches a display device(Fig. 13A) wherein the plurality of through holes(CH1, CH2, ¶0125) are arranged such that a virtual straight line(please see examiner annotated Fig. 13A), which is parallel to an upper surface of the substrate(248) and passes through the first pad(270, ¶0127), passes through at least one of the plurality of through holes(CH1, CH2, ¶0125). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kong, so that the plurality of through holes are arranged such that a virtual straight line, which is parallel to an upper surface of the substrate and passes through the first pad, passes through at least one of the plurality of through holes, as taught by Hwang, so that the through holes are fully separated with each other, thereby ensuring a sufficient design margin(¶0126).

Regarding claim 27, Kong, in view of Huang, teaches the display device of claim 24, but is silent in regards to the plurality of through holes are arranged such that a virtual straight line, which is perpendicular to a side surface of a longest direction of the first pad passes through as least two through holes. 

Hwang teaches a display device(Fig. 13A) wherein the plurality of through holes(CH1, CH2, ¶0125) are arranged such that a virtual straight line(please see examiner annotated Fig. 13A), which is perpendicular to a side surface of a longest direction of the first pad(270, ¶0127) passes through as least two through holes(CH1, CH2, ¶0125). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kong, so that the plurality of through holes are arranged such that a virtual straight line, which is perpendicular to a side surface of a longest direction of the first pad passes through as least two through holes, as taught by Hwang, so that the through holes are fully separated with each other, thereby ensuring a sufficient design margin(¶0126).

Claims 4 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Kong et al. (US 2017/0082900 A1) and Huang et al. (US 2013/0168704 A1) as applied to claims 2, and 24 above, further in view of Hwang et al.(US 2016/0100483 A1) and Pang et al. (US 2015/0144911 A1) all of record.
Regarding claims 4, Kong, in view of Huang, teaches the display device of claim 2, wherein the first pad(170, ¶0126) has a shape extending along a long axis of the first pad(170, ¶0126). 

Kong and Huang are silent in regards to the plurality of through holes are arranged in a zigzag pattern in a direction perpendicular to the long axis of the first pad(170, ¶0126) with at least three through holes defining each straight line of the zigzag pattern.

Hwang teaches a display device(Fig. 13A) wherein the plurality of through holes(CH1, CH2, ¶0125) are arranged in a zigzag pattern(¶0125) in a direction perpendicular to the long axis of the first pad(270, ¶0127). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kong, so that the plurality of through holes are arranged in a zigzag pattern in a direction perpendicular to the long axis of the first pad, as taught by Hwang, so that the through holes are fully separated with each other, thereby ensuring a sufficient design margin(¶0126).

Kong, Huang and Hwang are silent in regards to at least three through holes defining each straight line of the zigzag pattern.

Pang teaches a display device(Fig. 6A) wherein at least three through holes(240, ¶0058) defining each straight line of the zigzag pattern(Fig. 6a). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kong, so that at least three through holes defining each straight line of the zigzag pattern, as taught by Pang, in order to prevent external light reflection(¶0058).

Regarding claim 26, Kong, in view of Huang, teaches the display device of claim 24, wherein the first pad(170, ¶0126) has a shape extending along a long axis of the first pad(170, ¶0126). 

Kong and Huang are silent in regards to the plurality of through holes are arranged in a zigzag pattern in a direction perpendicular to the long axis of the first pad(170, ¶0126) with at least three through holes defining each straight line of the zigzag pattern.

Hwang teaches a display device(Fig. 13A) wherein the plurality of through holes(CH1, CH2, ¶0125) are arranged in a zigzag pattern(¶0125) in a direction perpendicular to the long axis of the first pad(270, ¶0127). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kong, so that the plurality of through holes are arranged in a zigzag pattern in a direction perpendicular to the long axis of the first pad, as taught by Hwang, so that the through holes are fully separated with each other, thereby ensuring a sufficient design margin(¶0126).

Kong, Huang and Hwang are silent in regards to at least three through holes defining each straight line of the zigzag pattern.

Pang teaches a display device(Fig. 6A) wherein at least three through holes(240, ¶0058) defining each straight line of the zigzag pattern(Fig. 6a). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kong, so that at least three through holes defining each straight line of the zigzag pattern, as taught by Pang, in order to prevent external light reflection(¶0058).

Response to Arguments
Applicant's arguments filed 8/18/2022 have been fully considered but they are not persuasive.

Regarding claim 1, Applicant argue Kong fails to disclose or suggest "the first pad including an outermost front end surface that faces away from the display area and is aligned with the side surface of the substrate." The Office Action equates surface 170a of electrode 170 to the recited, "outermost front end surface that faces away from the display area and is aligned with the side surface of the substrate." However, Kong's electrode 170 does not have outermost front end surface that faces away from the display area and is aligned with the side surface of substrate 110." This is not only apparent in FIG. 13 above, but apparent in FIG. 16 of Kong, an excerpt of which is reproduced below. As is shown above, surface 170a of electrode 170: (1) is not an outermost front end surface of electrode 170, and (2) does not face away from the display area, which is to the left of electrode 170. Meanwhile, the actual outermost front end surface of electrode 170 that faces away from the display area (identified above) is not aligned with side surface 110a of substrate 110.  Given that the Office Action relies only on Kong for this limitation, the § 103 rejection is improper for independent claims 1, 14, and 24, and for this reason alone the rejection must be withdrawn.  


    PNG
    media_image3.png
    477
    584
    media_image3.png
    Greyscale

The examiner respectfully submits that Kong states in paragraph 115 that outer side 170a of electrode 170 is exposed to the side 110a of the lower substrate. Further as depicted in Figs. 13 and 16 outer side 170a of electrode 170 is in the opposite direction of the display area and thus faces away from the display area . Further the arrow in Applicants annotated Fig. 16 points to outermost front end surface of the connection electrode 180 and not the electrode 170 which is interpreted as the first pad.

Applicant’s argue further the Office Action (page 4) admits that Kong fails to disclose or suggest, "a first pad disposed on the first insulating layer, extending to an edge of the substrate, and completely filling the at least one recess portion," but attributes the limitation to the secondary Huang reference while asserting that, "It would have been obvious ... to modify the device of Kong, so that first pad completely filling the at least one recess portion, as taught by [FIG. 7 of] Huang, in order to reduce mask process times to make the production convenient and reduce the defect generating rate so that yield is increased" citing paragraph [0005] of Huang.  However, paragraph [0005] of Huang apparently has no relationship to contact pad 38 of Huang, and no relationship to any "recess portion" (item 35 does not exist in Huang). Further, the Office Action has identified nothing in paragraph [0005] of Huang (or any other paragraph) related to any pad filling any recess. Accordingly, there is no valid motivation to modify Kong as suggested by the Office Action.

The examiner apologizes for the typo, the recess portion is 32 not 35. Further Huang teaches completely filling the recess portion 32 with first pad 38 in a photolithography-and-etching process (PEP) use to make other additional display components such as electrode lines and electrodes(¶0019). By producing multiple components in the same PEP step, Huang teaches mask process times can be reduced(¶0004-¶0005). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kong, so that first pad completely filling the at least one recess portion, as taught by Huang, so that the photolithography-and-etching process (PEP) use to make the first pad can be used to make other additional display components such as electrode lines and electrodes(¶0019) thereby reducing mask process times to make the production convenient and reducing the defect generating rate so that yield is increased(¶0005).

Applicant’s argue Kong neither discloses nor teaches "each of the at least one recess portion having a shape of a part of a through hole extending in the direction perpendicular to the substrate" recited in claim 1. Kong only discloses that the passivation layer 160 on the lower substrate 110 has the slit 166, the electrode line 170 partially fills the slit 166, the insertion electrode pattern 185 on the electrode line 170 is connected with the upper surface 170b of the electrode line 170, and the side electrode pattern 183 which forms the connection electrode 180 along with the insertion electrode pattern 185 protrude out of the side 110a of the lower substrate 110. The Office Action relies on FIG. 16 of Kong for the plurality of through holes in the first insulating layer. However, FIG. 16 of Kong only discloses the contact holes 161 and 162 for connecting the electrode line 170 to the signal line 130 and the auxiliary signal line 150. The contact holes 161 and 162 in the passivation layer 160 is not for forming the recess portion recited in claim 1. 

The examiner respectfully submits that recess portion 166 has a rectangular shape same as through holes 161 and 162.  Applicant appear to be inferring that the limitation of "each of the at least one recess portion having a shape of a part of a through hole extending in the direction perpendicular to the substrate" requires a part of the through hole to form the recess portion however Applicant’s are not claiming this limitation. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a part of the through hole is used to form the recess portion) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M DYKES whose telephone number is (571)270-3161. The examiner can normally be reached M-F 9:30 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THAO X LE/Supervisory Patent Examiner, Art Unit 2892                                                                                                                                                                                                        



/LAURA M DYKES/Examiner, Art Unit 2892